internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------------ -------------------------------------- ----------------------------- re ------------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------- telephone number --------------------- refer reply to cc tege eb qp2 plr-t-103108-15 date date ------------------------------------------------------------------------------------ ---------------- ------------------ ------------------ -------------------- --------------------- ------------------- ------------------ ------------------- employer ---------------------------------------------------- plan date date date date date date date date amount ----------------- amount --------------- dear ------------ this letter is in response to your request for a ruling concerning the plan which was submitted by your authorized representative on date as supplemented by your representative’s letter dated date the following facts and representations are submitted under penalties of perjury in support of your request employer represents that it is an entity that is tax-exempt under sec_501 of the internal_revenue_code as an organization described in sec_501 on date employer established the plan a single-employer defined benefit pension_plan for the benefit of its employees benefit accruals under the plan ceased effective date on date employer took action to terminate the plan effective date employer filed form_5310 application_for determination for terminating plan with the internal_revenue_service plr-t-103108-15 irs and irs issued a favorable determination_letter dated date employer also filed form_500 standard termination notice single employer plan termination with the pension_benefit_guaranty_corporation pbgc and pbgc did not object to the notice in connection with the termination of the plan employer intended to contribute up to the amount necessary to ensure that there were sufficient assets in the plan to effect a standard termination including paying all accrued_benefits and liabilities of the plan based on calculations made by the plan’s enrolled_actuary as to the amount necessary to be contributed to the plan in order to effect a standard termination employer contributed amount to the plan on date the contribution date in conjunction with the termination of the plan participants who had not yet begun to receive benefits under the plan were given the choice to elect either a lump sum distribution of their benefits or an annuity the employer obtained bids from several annuity providers and the plan worked with its actuary to provide relevant participant data after date the plan paid lump sum distributions to participants who elected lump sum distributions on date employer purchased a single-premium group annuity from a commercial_annuity provider to provide benefits to the remaining plan participants after all the benefit liabilities in the plan were satisfied approximately amount remained in the plan trust the excess_amount this surplus was the result of revisions to participant data since the actuary first calculated the amount to be contributed revisions to participant data based on new information concerning deceased participants affecting group_annuity_contract premium prices and unexpected market performance the plan provides that upon termination of the plan if all liabilities with respect to participants and beneficiaries have been satisfied and there remains a balance in the trust due to erroneous actuarial computation such balance shall be returned to the employer this provision has been in the plan document for more than five years employer further represents that it made contributions to the plan during periods in which it also incurred unrelated_business_taxable_income ubti within the meaning of sec_512 based on the above facts and representations you request the following rulings the return to employer of the excess_amount does not violate sec_401 and the return to employer of the excess_amount does not constitute an employer_reversion that is subject_to the excise_tax on reversions of qualified_plan assets under sec_4980 sec_401 generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan plr-t-103108-15 sec_1_401_a_-2 of the income_tax regulations provides that sec_1_401-2 a regulation promulgated prior to the employee_retirement_income_security_act_of_1974 erisa provides rules under sec_401 and that regulation is applicable unless otherwise provided sec_1_401-2 provides rules under sec_401 for the impossibility of diversion under the trust instrument sec_1_401-2 provides that the intent and purpose in sec_401 of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_4980 provides for an excise_tax on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan sec_4980 provides in part that the term qualified_plan means any plan meeting the requirements of sec_401 or sec_403 other than a plan maintained by an employer if such employer has at all times been exempt from tax under subtitle a such term shall include any plan which at any time has been determined by the secretary_of_the_treasury to be a qualified_plan sec_4980 defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan in research corporation v commissioner of internal revenue t c no the tax_court held that the taxpayer was a sec_501 organization exempt from income_tax for the purpose of any law referring to organizations exempt from income taxes including code sec_4980 notwithstanding that the organization had been subject_to tax on its ubti with respect to your first requested ruling employer made contributions totaling amount to the plan in order to effect the standard termination of the plan amount was determined by the enrolled_actuary servicing the plan using reasonable assumptions and following the correct procedures related to the method of funding however the actual requirements to fully fund the plan differed from the expected requirements as a result the excess_amount approximately amount remains in the plan after all of the plan’s benefit liabilities are satisfied based on the facts and representations the excess_amount is the result of erroneous actuarial computations within the meaning of sec_1_401-2 the plan document plr-t-103108-15 permits the return of excess trust assets due to erroneous actuarial computation if all liabilities with respect to participants and beneficiaries have been satisfied in the present case the return of the excess_amount to employer will not occur until after the satisfaction of all liabilities with respect to employees and beneficiaries of the trust of the plan accordingly the return to employer of the excess_amount will not violate sec_401 with respect to your second requested ruling employer represents that it is a c tax- exempt entity that incurred ubti in accordance with research corporation however the existence of ubti does not prevent employer from having been at all times exempt from tax under subtitle a for purposes of sec_4980 therefore the plan is not a qualified_plan within the meaning of sec_4980 and the return to employer of amount is not subject_to the sec_4980 excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura b warshawsky senior tax law specialist qualified_plans branch tax exempt government entities cc
